OPINION
OGG, Chief Judge.
In this appeal we must determine if the Arizona Department of Economic Security Appeals Board was legally correct in dismissing the appellant Marc H. Slonim’s petition for review of the Arizona Department of Economic Security Appeal Tribunal’s decision denying Slonim unemployment benefits.
In this case, Slonim filed a claim for unemployment compensation benefits with the Arizona Department of Economic Security (Department) on June 11, 1979. On June 27, 1979, a deputy of the Department determined that Slonim had left his work voluntarily without good cause and was therefore disqualified for benefits. As a result of that decision, there was no charge to the experience rating account of his employer, the appellee Orange Tree Golf Course, Inc.
Slonim appealed the decision of the deputy and, after a hearing, a Department appeal tribunal affirmed the deputy’s decision denying benefits. This decision was mailed to the parties on July 31, 1979. Slonim filed a petition for review dated September 5, 1979, which was received by the Depart*202ment’s appeals board on September 10, 1979. The Department’s unemployment insurance appeals board found the petition to be untimely filed and denied the petition for review. We affirm the decision of the appeals board.
A.R.S. § 23-671(C) provides that a decision of the appeal tribunal becomes final unless within fifteen days of the mailing of such decision a written petition for review is filed with the Department’s unemployment insurance appeals board.1
The record supports the finding of the appeals board that Slonim’s appeal was not filed within the fifteen day time limitation of A.R.S. § 23-671(C).
In light of our finding that Slonim’s appeal was properly dismissed, we need not develop the remaining issues raised in Slo-nim’s pro per appeal. In our review of the record, it appears the Department correctly applied the relevant law in concluding Slo-nim was not entitled to benefits when he voluntarily left his employment without good cause in connection with his work. A.R.S. § 23-775(1).
The decision of the Arizona Department of Economic Security is affirmed.
DONOFRIO and CONTRERAS, JJ., concur.

. The pertinent portion of A.R.S. § 23-671(C) reads:
The decision [of the appeal tribunal] shall become final unless within fifteen days after mailing of the decision any interested party files a written petition for review with the appeals board